THOMAS, J.
We are of opinion that the evidence was ample in its inferences to justify the trial court in refusing the general affirmative charge; its action in refusing Avhich is the only point presented by the record. — Dunn v. State, 8 Ala. App. 383, 62 South. 379; Watson v. State, 8 Ala. App. 414, 62 South. 997; Foshee v. State, 9 Ala. App. 77, 63 South. 753; Freeny v. City of Jasper, 8 Ala. App. 469, 62 South. 385; Kinsaul v. State, 8 Ala. App. 405, 62 South. 990; Stokes v. State, 5 Ala. App. 160, 59 South. 310.
Pretermitting a consideration of the other incriminating tendencies of the evidence, it is sufficient to say that, if the jury believed from the evidence, beyond a reasonable doubt,.that the place at which the defendant was shown, without dispute, to have been keeping the large quantity of prohibited liquors found in his possession Avas a place not used “exclusively” as a dwelling (Stokes v. State, 5 Ala. App. 160, 59 South. 310), then the mere keeping by him of such liquors in such place was prima facie eAddence that they were kept for illegal disposition (Acts Sp. Sess. 1909, p. 64, § 4; Stokes v. State, supra). There were facts in evidence tending to show that such place was not used exclusively as a dwelling (Stokes v. State, supra); and for these reasons, as well as for others pointed out in the cases cited, the court committed no error in refusing the affirmative charge.
The judgment of conviction is consequently affirmed.
Affirmed.